                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION



UNITED STATES OF AMERICA

vs.                                                 CRIMINAL ACTION NO. 3:98-00047-01

KELVIN ANDRE SPOTTS, a/k/a Shorty

                                            ORDER

       Pending before the Court are Defendant Kelvin Spotts’ Motion (pro se) to Construe Motion

for Immediate Release from Federal Prison and the Amendment as 3582 Motions and Requesting

Government to Show Cause (ECF No. 1464), accompanied with the Motion (pro se) to Stay Rule

60(b) & (D) (ECF No. 1465).

       These motions pertain to Defendant’s arguments under the First Step Act. Defendant is

presently represented by counsel on these matters and his request to proceed “limited pro se” was

denied. ECF No 1463. Accordingly, the Court DENIES, without prejudice, these motions (ECF

Nos. 1464, 1465) as improperly filed. See 28 U.S.C. § 1654 (“the parties may plead and conduct

their cases personally or by counsel”) (emphasis added); see also Scott v. United States, No.

1:02CR27, 2008 WL 11427926, at *1 (N.D.W. Va. Mar. 17, 2008) (citing multiple cases denying

pro se filings by defendants represented by counsel).

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record, the

defendant, and any unrepresented parties.

                                             ENTER:        April 12, 2019




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE
